DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 02/01/2022 has been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 03/08/2022 by Applicant’s Attorney, Richard Schachner.

The application has been amended as follows:

Claims: 

5. A coil segment positioning method for positioning a plurality of distal end pairs of coil segments protrudin from an end face of a core, each of the distal end pairs being constituted by a pair of distal end portions facing each other in a radial direction of the core among distal end portions of the coil segments, the method comprising: 
preparing a first member with first insertion holes each configured to separately accept insertion of one of the distal end pairs, the first insertion holes being arranged in lines along a circumferential direction of the core to form a plurality of rows in the radial direction, 
inserting the distal end pairs with positions thereof adjusted to an extent that the distal end pairs can be inserted into the first insertion holes and the second insertion holes, into the first insertion holes of the first member and the second insertion holes of the second member, the second member being disposed to overlap with the first member in an axial direction of the core; and 
aligning positions, in the circumferential direction, of the distal end portions constituting the distal end pairs inserted into the first insertion holes and the second insertion holes, by rotating at least the first member around an axis of the core to narrow a region in which the first insertion holes and the second insertion holes overlap with each other in the axial direction of the core, 
wherein the first member is closer to the core than the second member, and 
wherein inner surfaces of the first insertion holes [[are configured to]] include curved surfaces that extend backward, on a side closer to the core, with respect to a direction of rotation of the first member in the rotating of the first member and the first insertion holes.

10. A coil segment positioning tool comprising: 
a first member with first insertion holes each configured to separately accept insertion of one of distal end pairs each constituted by a pair of distal end portions facing each other in a radial direction of a core among distal end portions of coil segments protrudin from an end face of the core, the first insertion holes being arranged in lines in a circumferential direction of the core to form a plurality of rows in the radial direction; and 
a second member with second insertion holes corresponding to the first insertion holes of the first member, configured to be disposed to overlap with the first member in an axial direction of the core in a state where the distal end pairs are inserted into the first insertion holes and the second insertion holes, 

wherein the first member is configured to be positioned closer to the core than the second member when accepting the distal end pairs into the first insertion holes, and 
wherein inner surfaces of the first insertion holes [[are configured to]] include curved surfaces that extend backward, on a side closer to the core when accepting the distal end pairs, with respect to the direction of rotation of the first member, to narrow the first region, in the rotating of the first member and the first insertion holes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent claim 1 has been amended to include the previously indicated allowable subject matter of previous claim 4 and is therefore allowable over the prior art; a statement for the reasons for allowance for the subject matter of previous claim 4 can be found in the office action filed 11/26/2021.

Independent claims 5, 6, and 10 are directed towards a coil segment positioning method and coil segment positioning tools. The prior art fails to disclose or render obvious all the limitations of claims 5, 6, and 10 respectively. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 5, 6 and 10: 
As per claims 5 and 10, 
a first member with first insertion holes arranged in lines in a circumferential direction of a core to form a plurality of rows in a radial direction that accept insertion of distal end pairs of the core, a second member with second insertion holes corresponding to the first insertion holes configured to overlap with the first member in an axial direction of the core when distal end pairs are inserted into the first insertion holed and the second insertion holes, wherein the 

As per claim 6, 
a first member with first insertion holes arranged in lines in a circumferential direction of a core to form a plurality of rows in a radial direction that accept insertion of distal end pairs of the core, a second member with second insertion holes corresponding to the first insertion holes configured to overlap with the first member in an axial direction of the core when distal end pairs are inserted into the first insertion holed and the second insertion holes, wherein the first member and/or the second member is rotatable around an axis of the core to narrow first regions in which the first and second insertion holes overlap, the first and second members comprising one or more third insertion holes and fourth insertion holes respectively that accept insertion of one or more stand-along distal end portions of the core that when the first and/or second member is rotated to a position at which the distal end pairs are constrained by the first insertion holed and the second insertion holed in the first regions, second regions in which the third and fourth insertion holes overlap are larger than the first regions in length along a circumferential direction of the core.

Claims 1-3, 5,-8, and 10-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729